Exhibit 10.20
 
 
 
SUBORDINATION AGREEMENT




THIS SUBORDINATION AGREEMENT (this “Agreement”) is entered into as of the 30th
day of October, 2013, by and among MELROSE CAPITAL ADVISORS, LLC, an Ohio
limited liability company (the “Lender”), HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, and HOCKS.COM, INC., an
Ohio corporation (collectively, the “Borrower”), and Steven Deixler. (the
“Creditor”).


RECITALS
 
The Lender has made a $600,000.00 loan to the Borrower as evidenced by certain
documents, instruments and agreements between the Lender and the Borrower
(collectively, the “Loan Documents”).


The Creditor is extending to the Borrower certain loans and extensions of
credit, as evidenced by certain documents, instruments and agreements between
the Creditor and the Borrower (collectively, the “Creditor Documents”).


The Lender and the Creditor hereby desire to set forth the respective rights and
obligations each has as against the other with respect to the Borrower.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.        Definitions.


“Obligations” means all loans, advances, debts, liabilities and obligations
owing by the Borrower to the Lender of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, whether or not for the
payment of money, due or to become due, now existing or hereafter arising, and
any amendments, extensions, renewals or increases, and all costs and expenses of
the Lender incurred in connection with any of the foregoing, including
reasonable attorneys' fees and expenses.


“Collateral” means any collateral now or in the future securing the Obligations,
including but not limited to claims against any guarantors of the Obligations
and any collateral securing such guarantees.


“Subordinated Debt” means any loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower to the Creditor of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan or guarantee or in any other manner, whether direct or
indirect, absolute or contingent, joint or several, due or to become due, now
existing or hereafter arising (including any such obligations purchased or
otherwise acquired by Creditor), whether consisting of principal, interest,
expense payments, management and consulting fees, liquidation costs, attorneys'
fees and costs or otherwise, and all whether arising or created pursuant to the
Creditor Documents or otherwise.


2.        Subordination.


(a)  Subject to Section 3 hereof, the Creditor hereby subordinates and postpones
the payment and the time of payment of all the Subordinated Debt and all claims
and demands arising therefrom to the Obligations.  Creditor agrees that the
maturity date of the Subordinated Debt shall not be prior to March 1, 2015.
 
 

 
 
Page 1 of 6

--------------------------------------------------------------------------------

 





(b)        Creditor shall:  (i) make notations on the books of the Creditor
beside all accounts or on such other statements evidencing or recording any
Subordinated Debt to the effect that such Subordinated Debt is subject to the
provisions of this Agreement, and (ii) furnish the Lender, upon Lender’s request
from time to time, a statement of the account between the Creditor and the
Borrower representing the Subordinated Debt and copies of each of the Creditor
Documents.


3.        Payments to Creditor.  Notwithstanding any other provision of this
Agreement, the Borrower shall be entitled to pay and the Creditor shall be
entitled to receive, so long as no default has occurred under the Loan Documents
or would result from such payment, (i) all scheduled payments of interest (at
the current rate set forth in the Creditor Documents) under the Subordinated
Debt, and only when due. No payments of principal on the Subordinated Debt or
default interest thereon or costs and expenses shall be permitted or made
without the Lender's prior written consent.  After the occurrence of an Event of
Default under the Loan Documents and receipt by the Creditor of written notice
thereof from the Lender to the Creditor, the Borrower shall not make, and the
Creditor shall not receive, any direct or indirect payments of interest,
principal, fees or expenses under the Subordinated Debt.


4.        Security.  Notwithstanding the order of filing or recording of any
mortgages or security agreements entered into between Creditor and Borrower or
any financing statements filed by Creditor against Borrower, if any, any
security interest, lien, claim or right now or hereafter asserted by Creditor
with respect to any Collateral shall be subject, junior and subordinate to the
security interest or lien granted to Lender with respect to such
Collateral.  Creditor hereby waives all rights to and hereby agrees that
Creditor shall not claim or assert any claim or right relating to a marshalling
of assets or liens with respect to disposition of the Collateral.  Creditor
agrees that it will not make any assertion, claim or argument in any action,
suit or proceeding of any nature whatsoever in any way challenging the priority,
validity or effectiveness of the liens and security interests granted to the
Lender.


5.  Standby Limitation.  Creditor shall notify Lender of any default by Borrower
under the Creditor Documents.  Notwithstanding any breach or default by the
Borrower under the Creditor Documents, the Creditor shall not at any time or in
any manner, foreclose upon, take possession of or attempt to realize on any
Collateral, accelerate the Subordinated Debt or proceed in any way to enforce
any claims it has or may have against the Borrower under the Subordinated Debt
or otherwise, until all Obligations of Borrower to Lender have been indefeasibly
paid in full.  The Creditor shall have no rights to exercise any remedies
against the Borrower arising solely from a cross-default with the Loan
Documents.


6.        Bankruptcy/Probate of Borrower.  In the event a petition or action for
relief shall be filed by or against the Borrower under any federal bankruptcy
statute in effect from time to time, or under any other law relating to
bankruptcy, insolvency, reorgani­zation, receivership, general assignment for
the benefit of creditors, moratorium, creditor composition, arrangement or other
relief for debtors, the Lender's claim (secured or unsecured) against the assets
or estate of the Borrower for repayment of the Obligations shall be indefeasibly
paid in full before any payment is made to the Creditor on the Subordinated
Debt, whether such payment is in cash, securities or any other form of property
or rights.  The Lender may, in its discretion, file a proof of claim for or
collect the Creditor's claim first for the benefit of the Lender to the extent
of the unpaid Obligations and then for the benefit of the Creditor (but without
creating any duty or liability to the Creditor other than to remit to the
Creditor distributions, if any, actually received in such proceedings after the
Obligations have been paid and satisfied in full) directly from the receiver,
trustee, custodian, liquidator or representative of the Borrower's estate in
such proceeding.  The Borrower and the Creditor shall furnish all assignments,
powers or other documents requested by the Lender to facilitate such direct
collection by the Lender.
 
 
 

 
Page 2 of 6

--------------------------------------------------------------------------------

 



7.        Receipt of Payments by Creditor.  Should the Creditor directly or
indirectly receive any payment or distribution not permitted by the provisions
of this Agreement or any Collateral or proceeds thereof, prior to the full and
indefeasible payment and satisfaction of the Obligations and the termination of
all financing arrangements between the Lender and the Borrower, the Creditor
will deliver the same to the Lender in the form received (except for the
endorsement or assignment of the Creditor where necessary), for application to
the Obligations in such order and manner as the Lender may elect.  Until so
delivered, the Creditor shall hold the same, in trust, for the Lender as
property of the Lender, and shall not commingle such property of the Lender with
any other property held by the Creditor.  In the event the Creditor fails to
make any such endorsement or assignment, the Lender, or any of its officers or
employees on behalf of the Lender, is hereby irrevocably authorized in its own
name or in the name of the Creditor to make such endorsement or assignment and
is hereby irrevocably appointed as the Creditor's attorney-in-fact for those
purposes.


8.        Lender’s Rights.


(a)        The Creditor hereby consents that at any time and from time to time,
without further consent of or notice to the Creditor and without in any manner
affecting, impairing, lessening or releasing any of the provisions of this
Agreement, the Lender may, in its sole discretion:  (i) renew, compromise,
extend, expand, postpone, waive, accelerate, terminate, change the payment terms
of, or otherwise modify the Obligations or amend, renew, replace or terminate
the Loan Documents or any and all other agreements now or hereafter related to
the Obligations; (ii) extend credit to the Borrower in whatever amount on a
secured or unsecured basis or take other support for the Obligations and
exchange, enforce, waive, sell, transfer, collect, adjust or release any such
security or other support or any part thereof; (iii) apply any and all payments
or proceeds of such security or other support and in any order or manner as the
Lender, in its discretion, may determine; and (iv) release or substitute any
party liable on the Obligations, any guarantor of the Obligations, or any other
party providing support for the Obligations.


(b)        This Agreement will not be affected, impaired or released by any
delay or failure of the Lender to exercise any of its rights and remedies
against the Borrower or any guarantor or under any of the Obligations or against
any Collateral, by any failure of the Lender to take steps to perfect or
maintain its lien on, or to preserve any rights to, any Collateral by any
irregularity, unenforceability or invalidity of any of the Obligations or any
part thereof or any security or guarantee therefor, or by any other event or
circumstance which otherwise might constitute a defense available to, or a
discharge of, the Borrower or a subordinated creditor.  The Creditor hereby
waives demand, presentment for performance, protest, notice of dishonor and of
protest with respect to the Subordinated Debt and the Collateral, notice of
acceptance of this Agreement, notice of the making of any of the Obligations and
notice of default under any of the Obligations.


9.        Continuing Agreement.  This is a continuing agreement and will remain
in full force and effect until all of the Obligations and all of the Creditor's
obligations and undertakings to the Lender have been fully performed and
indefeasibly satisfied and until all the Loan Documents have been
terminated.  This Agreement will continue to be effective or will be
automatically reinstated, as the case may be, if at any time payment of all or
any part of the Obligations is rescinded or must otherwise be returned by the
Lender upon insolvency, bankruptcy, or reorganization of the Borrower or
otherwise, all as though such payment had not been made.


10.        Replacement Financing; Assignment of Subordinated Debt.


(a)        The provisions hereof shall inure to the benefit of any lender
obtained by the Borrower or the Lender to provide replacement working capital or
other financing for the Borrower in place of the Lender, regardless of whether
any such replacement lender provides its own financing or succeeds to the
Lender's financing by assignment.  If requested by such replacement lender, the
Creditor shall execute with such replacement lender a subordination agreement
substantially similar to this Agreement.
 
 
 

 
Page 3 of 6

--------------------------------------------------------------------------------

 



(b)        The Creditor also agrees that as a prior condition of any assignment
of any of its interests under any of the Creditor Documents, the Creditor shall
require the assignee to acknowledge this Agreement and agree, in writing, to be
bound by the terms and conditions hereof.


11.        Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) must be in
writing and will be effective upon receipt.  Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party's address set forth below or to such other address as any party may give
to the other in writing for such purpose in accordance with this section:


To the Lender:                                      Melrose Capital Advisors,
LLC
c/o Statman, Harris & Eyrich, LLC
441 Vine Street, 37th Floor,
Cincinnati, Ohio  45202
Attention:  Fern Goldman


To the Creditor:                                    Steven Diexler
371 Eagle Drive
Jupiter, FL 33477
Attention:___________________________


To the Borrower:                                  HEALTHWAREHOUSE.COM, INC.
HWAREH.COM, INC.,
HOCKS.COM, INC.
7107 Industrial Road
Florence, Kentucky  41042
Attention:  Lalit Dhaphale


12.        Entire Agreement; Amendments.  This Agreement (including the
documents and instruments referred to herein) constitutes the entire agreement
and supersedes all other prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter hereof.  No
modification, amendment or waiver of, or consent to any departure by the
Borrower or the Creditor from, any provision of this Agreement, will be
effective unless made in a writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No delay or omission on the Lender's part to exercise
any right or power arising hereunder will impair any such right or power or be
considered a waiver of any such right or power, nor will the Lender's action or
inaction impair any such right or power. Nothing in this Agreement is intended
to modify, alter, reduce or impair any rights which the Lender or the Creditor
may have against the Borrower under the Loan Documents or the Creditor
Documents, respectively, or under any other agreement between them, or either of
them, and the Borrower.


13.        Counterparts.  This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Agreement by facsimile or electronic
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile or electronic transmission.
 
 
 
 

 
Page 4 of 6

--------------------------------------------------------------------------------

 
 

 


14.        Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Borrower, the Creditor and the Lender and their
respective heirs, executors, administrators, successors and assigns; provided,
however, that neither the Borrower nor the Creditor may assign this Agreement in
whole or in part without the Lender's prior written consent and the Lender at
any time may assign this Agreement in whole or in part.  No claims or rights are
intended to be created hereunder for the benefit of the Borrower or any alleged
third party beneficiary hereof.


15.        Governing Law and Jurisdiction.  This Agreement has been delivered to
and accepted by the Lender and will be deemed to be made in the State of
Ohio.  This Agreement will be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws of the State of Ohio,
excluding its conflict of laws rules.  Each of the Borrower and the Creditor
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in Hamilton County, Ohio.  Each of the Borrower and the Creditor
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.


16.        WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE CREDITOR AND THE
LENDER IRREVOCABLY WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS.
















 
 
 
[EXECUTION PAGE FOLLOWS]



 
Page 5 of 6

--------------------------------------------------------------------------------

 



Executed as of the date first set forth above.


LENDER:


MELROSE CAPITAL ADVISORS, LLC
 
 


By: /s/ Timothy E.
Reilly                                                                 
            Timothy E. Reilly, Managing Member


BORROWER:


HEALTHWAREHOUSE.COM, INC.,
 




By:  /s/           Lalit
Dhadphale                                                        
Print Name:   Lalit Dhadphale
Title:              President & CEO


HWAREH.COM, INC.
 

 
By:  /s/           Lalit
Dhadphale                                                        
Print Name:   Lalit Dhadphale
Title:              President & CEO

HOCKS.COM, INC.

 


By:  /s/           Lalit
Dhadphale                                                        
Print Name:   Lalit Dhadphale
Title:              President & CEO
 
CREDITOR:
 




By: /s/            Steven
Diexler                                                              
Print Name:   Steven Deixler
Title:               ______________________________________
 
 

 

 
Page 6 of 6

--------------------------------------------------------------------------------

 
